DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 7, 8, 9, 10, 28, 29 of U.S. Patent No. 11,131,067  in view of Burns  (US 2016/0040365).  

	Regarding to claims 21, US patent 11,131,067 fully encompasses the subject matter of the instant application, as described in claims 1 and 10 of the patent.  However, the patent does not explicitly disclose the extractor having an opening. 

Regarding to claims 27-37,  US patent 11,131,067 fully encompasses the subject matter of the instant application, as described in claims 1, 2, 3, 4, 7, 8, 9, 10, 28, and 29 of the patent. 
	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The term “near” recited in claims 1 and 30 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
B) The term “generally” recited in claim 31 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
C) Applicant recites “the main column” in claim 33. The structure applicant is intending to refer to is unclear.  In addition, the recited limitation lacks proper antecedent basis since “a main column” was never previously recited. It appears as if applicant may have intended for claim 33 to be dependent on claim 29.  
 D) Claims 22-37 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-23, 25-28, and 33-37 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Laun (US 2009/0236572) in view of Burns (US 2016/0040365) and Price (US 8,371,556). 

8.	 Regarding to Claim 21, Laun teaches a method of extracting a fastener (nail 39, as can be seen from Figure 4 in Laun) from a substrate (38), the method comprising: positioning a remover (extractor 10, as can be seen from Figure 1 and 4 in Laun) near a fastener (39); placing a top (nail head 41, as described in paragraph 0018 and can be seen from Figure 4 in Laun) of the fastener (39) into an opening (cleft 31, as described in paragraph 0015 and 0018 and can be seen from Figure 3-5 in Laun) of an extractor (claw 32, as described in paragraph 0015 and 0018 and can be seen from Figure 3-4 in Laun) of the remover (extractor 10); positioning the remover (extractor 10) over the fastener (39) [as can be seen from Figure 4 in Laun]; engaging a drive element (hexagonal tooling 26, as described in paragraph 0015 and can be seen from Figure 3 in Laun) of a drive shaft (spindle 25, as described in paragraph 0015 and can be seen from Figure 3 in Laun) of the remover (extractor 10) with a rotating tool (power tool, as described in paragraph 0018 in Laun); rotating the drive shaft (25) with the rotating tool (power tool, as described in paragraph 0018 in Laun) to raise the extractor (claw 32) and extract the fastener (39) from the substrate (38) [as described in paragraph 0018 and can be seen from Figure 4-5 in Laun].  

		However, Laun discloses the fastener being a nail which is removed from a substrate, rather than being a railroad spike which is removed from a rail tie.  Burns, however, teaches an extractor (spike claw puller 100) used to remove a railroad spike (rail spike 107, as described in paragraph 0055 and 0061 and can be seen from Figure 1 in  Burns) from a railroad tie (101, as described in paragraph 0055 and 0061 and can be seen from Figure 1 in Burns).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the extractor head in Laun to include an extractor head being used for extracting a railroad spike from a rail tie, as taught by Burns, as a known technique used to perform and improve similar methods of extracting a fastener.   
		However, the combination of Laun and Burns does not explicitly disclose the placing of the fastener into the opening being performed by sliding.  Price, however, discloses an extractor (flat head 32) having an opening (nail receiving slot (36) which receives a fastener (nail) by sliding [as described in column 6 lines 27-36 and can be seen from Figure 5 in Price]. Therefore it would have 

9.	 Regarding to claim 22, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein the opening (cleft 31, as described in paragraph 0015 and 0018 and can be seen from Figure 3-5 in Laun) of the extractor (claw 32, as described in paragraph 0015 and 0018 and can be seen from Figure 3-4 in Laun) is in at least one side surface (an inner left side surface of 32) of the extractor (claw 32) [as can be seen from Figure 3 in Laun].

10. 	Regarding to claim 23, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein the opening (cleft 31, as described in paragraph 0015 and 0018 and can be seen from Figure 3-5 in Laun) of the extractor (claw 32, as described in paragraph 0015 and 0018 and can be seen from Figure 3-4 in Laun) is on at least two side surfaces (an inner left and right side of 32, as can be seen from Figure 3 in Laun) of the extractor (32 in Laun).  Burns further discloses an extractor (100, as can be seen from Figure 4b in Burns) having an opening [Figure 4b in Burns] on at least two side surfaces (left and right side of 100 in Burns) of the extractor (100 in Burns) and the opening being larger on a first side (front side of 100, as can be seen from Figure 4b in Burns) than on a side opposite (a rear side of 100, as can be seen from Figure 4b in Burns) the 

11. 	Regarding to claim 25, the combination of Laun , Burns, and Price discloses the method of claim 21, having an extractor (claw 32 in Laun). Burn further discloses the extractor (100 in Burns) comprises a top surface (top surface of 100, as can be seen from Figure 2 in Burns), a bottom surface (a bottom surface of 100, as can be seen from Figure 1 in Burns), and a plurality of side surfaces (side surfaces of 100, as can be seen from Figure 1 in Burns), and the opening of the extractor extends through the top surface, the bottom surface, and at least one two side surfaces (left and right side of 100 in Burns) [as can be seen from Figure 1 in Burns]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Launs, Burns, and Price, to include the extractor, as further taught by Burns, as a known substitution and technique used for guiding the extractor to engage with a rail spike [as described in paragraph 0053 in Burns].

12. 	Regarding to claim 26, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein the opening has a first guide rail (a ledge 144, as can be seen from Figure 1a in Burns), a second guide rail (a ledge 146, as can 

13. 	Regarding to claim 27, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein the drive shaft (25 in Laun) has a first end (a top portion of 25 in Laun) and a second end (a bottom portion of 25 in Laun), wherein the first end (top portion of 25 in Laun) includes the drive element (hexagonal tooling 26 in Laun)  and the second end (bottom portion of 25 in Laun) includes a threaded portion (threads, as described in paragraph 0015 in Laun).

14.	 Regarding to claim 28, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein the driveshaft (25 in Laun) is connected to a mounting flange (top 18, as can be seen from Figure 1 in Laun), and wherein the mounting flange (18) is connected to the extractor (claw 32 in Laun) [as can be seen from Figure 1 in Laun. Note that the recited elements are interpreted as being indirectly connected through various mechanical parts of the apparatus].

15. 	Regarding to claim 33, the combination of Laun , Burns, and Price discloses the method of claim 21, wherein when the drive shaft (25 in Laun) is rotated, the extractor (claw 32 in Laun) moves inside the main column (housing 12 in Laun, as can be seen from Figure 1 in Laun) in a vertical direction to extract the railroad spike from the rail tie [as can be seen from Figure 4-5 in Laun]. 

16.	 Regarding to claim 34, the combination of Laun , Burns, and Price discloses the of claim 21, having the remover (extractor 10 in Laun). However, the combination of Laun , Burns, and Price does not explicitly disclose the weight of the remover being less than 50 pounds. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remover discloses by the combination of Laun , Burns, and Price to include having a weight being less than 50 pounds to enable a user to easily transport the apparatus. 

17. 	Regarding to claim 35, 36, and 37, the combination of Laun , Burns, and Price discloses the of claim 21, having a rotating tool being a power tool [as described in paragraph 0018 in Laun]. The combination of Laun , Burns, and Price does not explicitly disclose the rotating tool being a torque wrench, a battery-operated drill-type apparatus, or an air hammer attached to a pneumatic supply. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tool in the combination of Laun , Burns, and Price to include a torque wrench, battery-operated drill-type apparatus, or an air hammer, as a simple substitution tool which can be used in order perform and improve a similar method of rotation of an object. 

Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited form (892).  This includes J.W. Butler (US 131,0150), C.S. Grimm (US 2,545,027) and Kurtyak et al. (US 5,161,292), which all disclose an extraction tool used on a railroad fastener. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726